Title: To Thomas Jefferson from Samuel Harrison, 28 May 1808
From: Harrison, Samuel
To: Jefferson, Thomas


                  
                     Sir
                     
                     Chittenden Vt. May. 28. 1808
                  
                  The above letter I once shewed to Excellency; you felt desirous that the Facts stated might be confirmed if true—I have since that time conversed with Dr Peters upon the subject who says that he is willing to Attest to their truth before a Magistrate and believes that there are Persons yet living in the vicinity of Hebron who will make the same Attestation.
                  To your (superior) Philosophical Society and to you as the pres. of the same I submit a Solution of the Interrogatories reserving my own conclusions until a future time from public view hoping they will corroborate with those I have been taught to venerate. I remain your most obedient
                  
                     Saml Harrison
                     
                  
               